       Case 5:18-cv-06868-NC Document 1-3 Filed 11/13/18 Page 1 of 1




 1                    DECLARATION OF GRACE E. PARASMO
 2         I, Grace E. Parasmo, hereby declare on oath as follows:
 3         1.     I am an attorney licensed to practice law in the state of California. I
 4   am over the age of 18 years and I have personal knowledge of the matters attested
 5   to herein, except for those matters attested to on information and belief. If called
 6   upon to testify, I would and could competently do so.
 7         2.     I make this declaration pursuant to California Civil Code section
 8   1780(d) on behalf of my clients, Plaintiffs Nick King Jr., Deena Fischer, and
 9   Elena Weinberger, on behalf of themselves and all others similarly situated.
10         3.     Upon information and belief, Defendant Bumble Trading, Inc. is a
11   Delaware corporation and has a principal place of business at 5301 Spring Valley
12   Road, Suite 200, Dallas, Texas, 75254, and is doing business in California.
13         4.     Upon information and belief, Defendant Bumble Holding, Ltd. is a
14   limited company incorporated in the United Kingdom with a principal place of
15   business at The Broadgate Tower Third Floor, 20 Primrose Street, London,
16
     United Kingdom, EC2A 2RS and is doing business in the state of California.
17
           5.     The transaction or a substantial portion of the transaction occurred in
18
     Santa Clara County.
19
           I declare under penalty of perjury under the laws of the State of California
20
           that the foregoing is true and correct.
21
           Dated this 13the day of November 2018 at Los Angeles, California.
22
23
                                              By:/s/ Grace E. Parasmo
24                                              Grace E. Parasmo
                                              One of the Attorneys for Plaintiffs
25
26
27
28
                                   Declaration of Grace E. Parasmo
                                                 1
